
	
		II
		Calendar No. 130
		111th CONGRESS
		1st Session
		H. R. 2182
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 20, 2009
			Received
		
		
			July 27, 2009
			Read twice and placed on the calendar
		
		AN ACT
		To amend the American Recovery and
		  Reinvestment Act of 2009 to provide for enhanced State and local oversight of
		  activities conducted pursuant to such Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Enhanced Oversight of State and Local
			 Economic Recovery Act.
		2.Requirements for
			 funding for State and local oversight under American Recovery and Reinvestment
			 Act of 2009
			(a)Federal agency
			 requirementSection 1552 of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 297) is
			 amended—
				(1)by inserting
			 (a) Federal agency
			 requirement.— before Federal agencies
			 receiving;
				(2)by striking
			 may, and all that follows through reasonably and
			 inserting shall, subject to guidance from the Director of the Office of
			 Management and Budget,; and
				(3)by striking
			 data collection requirements and inserting data
			 collection requirements, auditing, contract and grant planning and management,
			 and investigations of waste, fraud, and abuse.
				(b)State and local
			 government authoritySuch section is further amended by adding at
			 the end the following new subsection:
				
					(b)State and local
				government authorityNotwithstanding any other provision of law,
				State and local governments receiving funds under this Act may set aside an
				amount up to 0.5 percent of such funds, in addition to any funds already
				allocated to administrative expenditures, to conduct planning and oversight to
				prevent and detect waste, fraud, and
				abuse.
					.
			(c)Conforming
			 amendmentThe heading for section 1552 of such Act is amended to
			 read as follows:
				
					1552.Funding for
				State and local government
				oversight
					.
			3.Authorization for
			 acquisition by State and local governments through Federal supply
			 schedulesSection 502 of title
			 40, United States Code, is amended by adding at the end the following:
			
				(e)Use of supply
				schedules for economic recovery
					(1)In
				generalThe Administrator may provide for the use by State or
				local governments of Federal supply schedules of the General Services
				Administration for goods or services that are funded by the American Recovery
				and Reinvestment Act of 2009 (Public Law 111–5).
					(2)Voluntary
				useIn the case of the use by a State or local government of a
				Federal supply schedule pursuant to paragraph (1), participation by a firm that
				sells to the Federal Government through the supply schedule shall be voluntary
				with respect to a sale to the State or local government through such supply
				schedule.
					(3)DefinitionsThe
				definitions in subsection (c)(3) shall apply for purposes of this
				subsection.
					.
		4.Definition of
			 jobs created and jobs retainedSection 1512(g) of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 288) is
			 amended by adding at the end The Director of the Office of Management
			 and Budget shall issue guidance to ensure accurate and consistent reporting of
			 jobs created and jobs retained as those terms are
			 used in subsection (c)(3)(D)..
		
	
		
			Passed the House of
			 Representatives May 19, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
	
		July 27, 2009
		Read twice and placed on the calendar
	
